Citation Nr: 0840687	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-22 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis with post-phlebitic chronic vein insufficiency of 
the right lower extremity (DVT).

2.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

3.  Entitlement to an initial disability rating in excess of 
10 percent for psoriasis.

4.  Entitlement to an initial compensable disability rating 
for osteopenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1963 to 
February 1989 and from February 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

At his Travel Board hearing, the veteran's representative 
indicated that the veteran's service-connected rheumatoid 
arthritis had worsened.  As this issue is not presently 
before the Board, it is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for DVT is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure measurements predominantly 
110 or more, or systolic pressure measurements predominantly 
200 or more.

2.  The veteran's service-connected psoriasis has required 
constant or near constant systemic therapy such as 
corticosteroids during the past twelve month period.

3.  The veteran's service-connected osteopenia is not 
manifested by limitation of motion of any joints.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for arterial hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.104, Diagnostic Code 
7101 (2008).    

2.  The criteria for a disability rating of 60 percent for 
service-connected psoriasis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.118, Diagnostic Code 7816 
(2008).    

3.  The criteria for a compensable disability rating for 
service-connected osteopenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5099-
5013(2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran received this notice in June 2007.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
veteran's hearing testimony, records from the Social Security 
Administration (SSA) and lay statements have been associated 
with the record.  The Board notes that the SSA records were 
received subsequent to the most recent supplemental statement 
of the case (SSOC), which was issued in June 2008; however, 
other than the SSA forms, which are irrelevant to the 
veteran's claims, the only other documents that are part of 
the SSA records are medical record showing treatment in 1999.  
As these are already part of the record and are not related 
to the issues being decided, the Board finds that a remand is 
not needed.  

The Board notes that, at this hearing, the veteran indicated 
that he was being treated by a private physician for his 
service-connected disabilities, and that he would be 
submitting additional evidence reflecting this treatment.  
The undersigned Veterans Law Judge granted the veteran a 30 
day time period during which the record would be held open.  
The veteran did not submit any additional evidence regarding 
his increased rating claims.  

The appellant was afforded a VA medical examination in May 
2007 for his service-connected disabilities.  At his hearing, 
the veteran indicated that his service-connected disabilities 
had worsened since his last VA examination, and his 
representative requested new examinations for these 
disabilities.  However, the Board finds that new examinations 
are not necessary in order to fairly rate the veteran's 
service-connected hypertension, osteopenia and psoriasis.  
First, the veteran indicated that he had no had blood 
pressure readings taken at his May 2007 VA examination.  
However, there are three blood pressure readings reflected in 
the examination report.  With regard to his service-connected 
osteopenia, the May 2006 examiner noted that his osteopenia 
had no current manifestations.  The rating for his joint pain 
will be discussed below, in the body of this decision.  
Finally, the Board is granting the maximum disability rating 
available for his service-connected psoriasis.  For these 
reasons, the Board finds that new examinations are not 
necessary to adequately fulfill the duty to assist.    

For these reasons, the Board finds that a remand for 
additional records and examinations is unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Increased initial rating - hypertension 

The veteran contends his hypertension warrants a higher 
disability rating.  The veteran is service-connected at a 10 
percent disability rating for arterial hypertension under 
Diagnostic Code 7101 for hypertensive vascular disease.  
Under this code, a hypertensive vascular disease with 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control, warrants a 10 percent disability rating and 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, warrants a 20 percent disability 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA and private medical records show that the veteran had 
blood pressure readings of 140/78 in April 2001, 134/84 in 
May 2001 and 110/70 in December 2001.  In March 2002, the 
veteran's blood pressure was 120/65.  In October 2003, it was 
145/78 and 130/82, and in December 2003, it was 129/77.  In 
April 2004, it was 114/76.  At his VA examination in May 
2007, the examiner noted that the veteran's high blood 
pressure was uncomplicated to date, and that he needed only 
one medication to treat it.  His blood pressure readings at 
the examination were 147/88, 144/87 and 143/88.  

There is no evidence that, over the appeals period, the 
veteran has had blood pressure readings with his diastolic 
pressure readings 110 or more or his systolic pressure 200 or 
more.  In fact, his diastolic reading was never above 110 and 
his systolic readings have never been 200 or more.  For this 
reason, the veteran's hypertension does not warrant a higher 
rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

Increased initial rating - psoriasis

The veteran's psoriasis is rated under Diagnostic Code 7816, 
which provides for a 10 percent disability rating for 
psoriasis affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent disability rating is warranted when 
psoriasis affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas or has required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the previous 12-month period.  A 60 
percent disability rating is warranted when psoriasis affects 
more than 40 percent of the entire body or more than 40 
percent of exposed areas or has required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the previous 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816. 

A May 2007 VA examination reflects the veteran's reports that 
he experienced intermittent pain, irritation and pruritus due 
to his service-connected psoriasis.  He had used various 
steroid creams to treat his psoriasis, and that, over the 
prior month, the veteran was using a topical steroid cream 
one to two times per day.  The examiner noted that one 
percent of the veteran's exposed areas and one percent of his 
entire body were affected with an overlap of psoriasis caused 
by seborrheic dermatitis.  The examiner noted there was no 
acne or chloracne.  Upon examination, the veteran had 
seborrheic dermatitis and scaling erythema on his nose, 
eyebrows and scalp.   In an addendum to the examination 
report, the examiner noted that the veteran had used a 
topical cream for the previous twelve months that contained a 
topical steroid in it.  

Based upon this evidence, the Board finds that the veteran's 
service-connected skin disability warrants a 60 percent 
disability rating.  As noted above, under Diagnostic Code 
7816, psoriasis that has required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the previous 12-month 
period warrants a 60 percent disability rating.  The May 2007 
examiner indicated that the veteran had used a steroid cream 
for the previous twelve months.  As such, the veteran's 
service-connected skin disability meets the criteria for a 60 
percent disability rating.  

Increased initial rating - osteopenia

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  The veteran's service-
connected osteopenia is rated under Diagnostic Codes 5099 and 
5013.  Diagnostic Code 5013 pertains to osteoporosis with 
joint manifestations, and is to be rated on limitation of 
motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic 
Code 5013.  

A November 2002 VA examination report reflects the examiner's 
opinion that the veteran's osteopenia is of no clinical 
significance other than sufficient measures to make sure it 
does not progress. VA medical records note that the veteran 
has osteopenia as a result of steroid use.  

The veteran's May 2007 VA examination report reflects the 
examiner's opinion that there had been no changes in the 
veteran's osteopenia condition since his last examination in 
November 2002.  He also noted that the veteran reported 
suffering no fractures of any kind, including fragility 
fractures.  

The Board finds that, based on the evidence of record, the 
veteran's service-connected osteopenia does not warrant a 
compensable disability rating.  There is no evidence that 
there are any current manifestations of this disorder.  

The Board notes that the veteran is currently service-
connected at a 60 percent disability rating for rheumatoid 
arthritis.  VA and private medical records reflect ongoing 
treatment for the veteran's rheumatoid arthritis, including 
it's symptoms of joint pain.  Since the veteran's rating for 
rheumatoid arthritis already accounts for this 
symptomatology, to assign a compensable disability rating for 
joint pain under Diagnostic Code 5013 would constitute 
pyramiding (or awarding benefits for the same disability 
twice), and would be contrary to the provisions of 38 C.F.R. 
§ 4.14 (2008). 


ORDER

An initial disability rating in excess of 10 percent for 
hypertension is denied.

An initial disability rating of 60 percent for psoriasis is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

An initial compensable disability rating for osteopenia is 
denied.


REMAND

The veteran has contended that his DVT was caused by the 
medication he takes for his service-connected rheumatoid 
arthritis.  

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
The RO did not inform the veteran about what he would need to 
show to establish service connection on a secondary basis due 
to aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2008).  The 
veteran must be provided with this notice.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The Board notes that the claims file contains a 
November 2002 VA medical examination report which reflects 
the examiner's opinion that the veteran's DVT was of no 
relationship to a compensable disability or its treatment; 
however, this examiner did not address the issue of the 
veteran's medication for his rheumatoid arthritis.  The 
veteran has submitted literature concerning his medication, 
Enbrel, which indicates that it may cause DVT.  An August 
2008 VA medical record shows that the veteran developed DVT 
eight weeks after beginning treatment with Enbrel. At the 
aforementioned hearing, the veteran submitted a July 2008 
statement in which a private physician stated that is was 
within a reasonable degree of his medical opinion that there 
very well could be a cause and effect between the veteran's 
use of Enbrel and his DVT.  

Based upon this evidence, the Board finds that, to fulfill 
the duty to assist, the veteran should be afforded a VA 
examination  to determine whether the medication he is taking 
to treat his service-connected rheumatoid arthritis has 
caused his DVT or has aggravated it beyond the natural 
progression of the condition.  Allen, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied.  In particular, VA 
must send the appellant notice that 
informs the veteran of the evidence 
required to establish a secondary service 
connection claim on the basis of 
aggravation, pursuant to 38 C.F.R. 
§ 3.310 (2008).  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to render an 
opinion as to whether the medication 
taken to treat the veteran's service-
connected rheumatoid arthritis has caused 
his DVT or is aggravating his DVT beyond 
the natural progression of the condition.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that his DVT is proximately due to, or 
the result of, the medication taken to 
treat the veteran's service-connected 
rheumatoid arthritis; and (2) whether it 
is at least as likely as not (50 percent 
or more probability) the veteran's 
service-connected rheumatoid arthritis 
has aggravated or accelerated his DVT 
beyond its natural progression. 
 
The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection claim, to 
include consideration of the claim on the 
basis of aggravation under the holding 
reached in Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


